Title: To George Washington from William Heath, 10 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General
                     Head-quarters, Highlands January 10th 1782.
                  
                  The regimental tailors are now busily employed in making up the clothing, but their numbers are by no means sufficient—Few, if any have yet arrived from the country.  The clothier has resolved to offer more encouragement.  The inoculation of the troops will deter those who have not had the small-pox, from coming to work in the respective quarters of the regiments.  To remedy this, I intend, if the country tailors should be induced to come in, to have some shops at Fish-kill, Newburgh, or New Windsor, for those who have not had the small-pox, where an officer shall superintend—It is apprehended there are many tailors in the compass of twenty or thirty miles, who will not leave their shops, but at the same time would take home cloth for a number of suits, make it up, bring in the clothes, and take out another quantity.  This is frequently practised at the eastward, when large quantities of clothing are to be made up.  I wish to know your Excellency’s opinion, whether it will be prudent and proper to employ any in this way.
                  When orders came for issuing the clothing, there was an exception to the music as there was a probability of an alteration.  I wish to know whether the matter is determined, respecting them, as many of them are very naked.
                  Desertions from the enemy are frequent, and those who come out say, they will continue.  Five light-horse men from Arnold’s corps lately came out with their horses &c. complete—two of them were deserters from our army.  I ordered them confined in order for trial.  One of them has been tried and is sentenced to suffer death.  I have not yet approved or disapproved the sentence—I am sensible that desertion to the enemy is one of the blackest of crimes, and ought to meet the most exemplary punishment; but in the present state of things, when there are but very few deserters to the enemy, and a great part of those who have deserted and are in the service of the enemy are wishing to return, a doubt arises in my mind whether it be consistent with the principles of policy to execute any of those who come out, as they will put a stop to it, when the infliction of corporal punishment may not.  Even the publication of a sentence of death, although the culprit should be pardoned, will have nearly the same effect as an execution on those who are with the enemy.  I therefore, wish your Excellency’s opinion on this head, whether it will be best to let the law have its due operation and punish those who come out according to their deserts, or otherwise.  I have the honor to be With the highest respect Your Excellency’s Most obedient servant
                  
                     W. Heath
                     
                  
               